   USDC IN/ND case 2:17-cv-00002-JTM document 62 filed 09/29/20 page 1 of 1


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

KENDRA COLLINS,                           )
MINOR CHILD, and                          )
JADA L. SCHULER,                          )
                                          )
              Plaintiffs,                 )
                                          )
              v.                          )      No. 2:17 CV 2
                                          )
HARRY C. BRUNSTETTER and                  )
URS MIDWEST, INC.,                        )
                                          )
              Defendants.                 )

                                  OPINION and ORDER

       On March 30, 2020, the court granted, in part, and denied, in part, defendants’

motion for summary judgment. (DE # 53.) Both the discovery deadline and the

dispositive motion deadline have passed. No agreement was reached at a settlement

conference before Magistrate Judge Joshua P. Kolar. (DE # 58.)

       The court now TERMINATES the referral of Magistrate Judge Kolar. Plaintiff’s

motion for a hearing to set a trial date is DENIED. (DE # 61.) The court will set this case

for trial under separate order.

                                          SO ORDERED.

       Date: September 29, 2020
                                          s/James T. Moody             .
                                          JUDGE JAMES T. MOODY
                                          UNITED STATES DISTRICT COURT
